Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of the 8th day
of September, 2012, between UTi, Services, Inc., a California corporation (the
“Company”), and Rick Rodick (“Executive”).

In consideration of the promises and covenants set forth below, the parties
hereto agree as follows:

1. Employment. The Company hereby agrees to employ Executive, and Executive
hereby agrees to accept such employment with the Company, on the terms and
conditions set forth herein. As provided for herein, Executive agrees to also
perform services for UTi Worldwide Inc. (“UTi Worldwide”) and the related group
of companies (UTi Worldwide, the Company and such related entities and companies
are referred to herein collectively as the “UTi Group”) without receiving
separate consideration for such services.

2. Term. Executive’s employment with the Company shall be governed by the
provisions of this Agreement for the period commencing on the Effective Date (as
defined below in Section 24) and continuing until such employment is terminated
pursuant to this Agreement or this Agreement is terminated pursuant to the next
sentence. This Agreement may be terminated for any reason by either the Company
or Executive giving written notification of an intention to terminate this
Agreement to the other party, which written notification must be received at
least six (6) months prior to the termination date of this Agreement. The period
during which the Executive provides services to the Company pursuant to this
Agreement shall be referenced in this Agreement as the “Employment Period.”

3. Position and Duties. Executive agrees to serve as an employee of the Company
and as Executive Vice President — Finance and Chief Financial Officer of UTi
Worldwide and in such other position or positions within the UTi Group as may be
reasonably requested by the Company or any other member of the UTi Group and to
perform services for the UTi Group, all without any additional consideration.
Executive shall perform Executive’s duties and obligations faithfully and
diligently and shall devote all of Executive’s business time, attention and
efforts exclusively to the business of the UTi Group. Executive shall
industriously perform Executive’s duties under the supervision of, and shall
report to, the Chief Executive Officer of UTi Worldwide or such other officer or
officers of UTi Worldwide as determined by either the Board of Directors of UTi
Worldwide (the “UTiW Board”) or the Chief Executive Officer of UTi Worldwide.
Executive shall accept and comply with all lawful directions from and all
policies established from time to time which are applicable to Executive.
Executive shall adhere to the policies and procedures generally applicable to
employees of the Company and the UTi Group.

4. Place of Performance. In connection with Executive’s employment by the
Company and except for required travel on UTi Group business, Executive shall be
based at the Company’s executive offices, or such other location agreed to by
Executive and the Company.



--------------------------------------------------------------------------------

5. Compensation and Related Matters.

(a) Salary. During the Employment Period, the Company shall pay Executive a
salary of $390,000 per annum, subject to increase (but not decrease) in the sole
discretion of the Company. Such salary shall be paid in equal semi-monthly
installments (or such other intervals as the Company may elect) and shall accrue
daily.

(b) Performance Bonus; Equity-Based Compensation. During the Employment Period,
Executive shall be eligible (i) for consideration for an annual cash performance
bonus in accordance with the applicable terms of the bonus plan as in effect
from time to time as determined by the UTi Group and (ii) to participate in
equity-based incentive plans in accordance with the terms of such plans and as
determined by the UTi Group. For the Company’s fiscal year 2013, Executive shall
be paid a performance bonus of $100,000 unless, prior to the payment of such
amount (i) Executive’s employment has been terminated for Cause by the Company
or (ii) Executive has provided the Company with notice of resignation other than
for “Good Reason” pursuant to Section 6(e)(iii) below. In the event Executive’s
employment has been terminated for Cause by the Company or Executive has
provided the Company with notice of resignation other than for “Good Reason”
pursuant to Section 6(e)(iii) below after the payment of the fiscal year 2013
performance bonus and prior to January 31, 2014, Executive hereby agrees to
promptly repay to the Company the full $100,000 fiscal year 2013 performance
bonus.

(c) Vacations. During the Employment Period Executive shall be entitled to
twenty (20) business days of vacation in each fiscal year as established by
applicable policies, and to compensation with respect to earned but unused
vacation days determined in accordance with the applicable vacation policy.

(d) Expenses. During the Employment Period Executive shall be entitled to
receive reimbursement for reasonable out-of-pocket travel and other expenses
(excluding ordinary commuting expenses) incurred by Executive in performing
Executive’s services hereunder, provided that:

(i) Such expenditures qualify as proper business expenditures;

(ii) Executive furnishes adequate documentary evidence for the substantiation of
such expenditures and Executive complies with all applicable policies with
respect to expense reimbursement;

(iii) Reimbursement will be made as soon as administratively practicable and in
no event later than the last day of the calendar year following the calendar
year in which the expenses were incurred; and

(iv) The amount of expenses eligible for reimbursement in one calendar year will
not affect the expenses eligible for reimbursement in any other calendar year.

(e) Medical Insurance and Other Benefits. During the Employment Period Executive
will be entitled to participate in applicable medical, dental and disability
insurance plans, life insurance plans, retirement plans and other employee
welfare and benefit plans or

 

-2-



--------------------------------------------------------------------------------

programs made available to the Company’s executives or its employees generally,
in accordance with and subject to the terms of such plans and programs
(including, but not limited to, terms relating to eligibility and continued
participation) as may be in effect from time to time. Executive shall also
participate in the UTi Executive Supplemental Benefit Allowance Program. The
Company will reimburse Executive for the actual cost incurred by Executive for
COBRA continuation coverage under Executive’s prior employer’s group health plan
(excluding any flexible spending or other individual-based accounts) for the
month that includes the Effective Date and the following two months, provided
that Executive submits a reimbursement request and supporting documentation in
accordance with the Company’s normal expense reimbursement policies.

(f) One-time Sign-on RSU Award. In addition to any stock awards which may be
granted pursuant to Section 5(b), the Company shall grant Executive an award of
restricted share units (“RSUs”) as promptly as reasonably practicable after the
Effective Date (subject to the requirements of the Company’s stock granting
policies), with such award having a grant date value of $150,000 (the “Sign-on
Award”). Subject to the terms of the award agreement and pursuant to the terms
contained therein, 50% of the RSUs constituting the Sign-on Award shall vest on
April 14, 2013, and 50% shall vest on April 14, 2014, subject to Executive’s
continued employment through each such vesting date, provided that any remaining
unvested portion of the Sign-on Award shall vest upon the earlier termination of
Executive’s employment (i) by the Company other than for Cause, (ii) by
Executive for “Good Reason” pursuant to Section 6(e)(iii) below or (iii) on
account of Executive’s death or disability. Notwithstanding the foregoing, in
the event (A) Executive’s employment has been terminated for Cause by the
Company or (B) Executive has provided the Company with notice of resignation
other than for “Good Reason” pursuant to Section 6(e)(iii) below, in either case
after April 13, 2013, but before January 31, 2014, Executive hereby agrees to
promptly repay to the Company the full vesting date value of the Sign-on Award
that vested on April 14, 2013.

6. Termination.

(a) Termination for Cause.

(i) The Company may at any time terminate Executive’s employment for “Cause”
pursuant to the provisions of this Section 6(a). Executive shall be given notice
by the Company of its intention to terminate Executive for Cause, and Executive
shall have an opportunity to address, at the option of the UTiW Board, the UTiW
Board or a committee of one or more directors of the UTiW Board, regarding the
grounds on which the proposed termination for Cause is based.

For purposes of this Agreement, the Company shall have “Cause” to terminate
Executive’s employment upon:

(A) The breach by Executive of any material provision of this Agreement (and if
such breach is susceptible to cure by Executive, the failure to effect such cure
by Executive within thirty (30) days after written notice of such breach is
given to Executive); or

 

-3-



--------------------------------------------------------------------------------

(B) Executive’s willful failure to perform or the gross negligence in the
performance of Executive’s material duties to the UTi Group or hereunder (and if
such willful failure or gross negligence is susceptible to cure by Executive,
the failure to effect such cure by Executive within thirty (30) days after
written notice of such willful failure or gross negligence is given to
Executive); or

(C) Executive’s engagement in an act of dishonesty involving or affecting the
UTi Group or falsification of the records thereof; or

(D) Executive’s indictment or conviction for a crime of theft, embezzlement,
fraud, misappropriation of funds or other alleged act of dishonesty by
Executive, or other crime involving moral turpitude; or

(E) Executive’s engagement in any violation of law relating to Executive’s
employment or any violation by Executive of Executive’s duty of care or loyalty
to the UTi Group.

(ii) If Executive is terminated for Cause pursuant to this Section 6(a), neither
the Company nor any other member of the UTi Group shall have any further
obligation or liability to Executive, except that Executive shall be entitled to
receive, within thirty (30) days following the Date of Termination, (i) the
portion of Executive’s salary which has been earned up to the Date of
Termination, (ii) compensation for any accrued and unused vacation up to the
Date of Termination, (iii) reimbursement for business expenses properly incurred
up to the Date of Termination and (iv) such benefits or payments to which
Executive may be entitled under the terms and conditions of any benefit, equity,
incentive or compensation plan, program or award applicable to Executive and
Executive’s termination or cessation of employment to the extent accrued for the
benefit of, or owing to, Executive as of the Date of Termination, which benefits
or payments shall be provided at the time specified in the applicable plan,
program or award (collectively, the “Accrued Benefits”).

(b) Death.

(i) Executive’s employment shall terminate automatically upon Executive’s death.

(ii) If Executive’s employment is terminated because of Executive’s death
pursuant to this Section 6(b), neither the Company nor any other member of the
UTi Group shall have any further obligation or liability to Executive except
that Executive’s estate shall be entitled to receive, within thirty (30) days
following the Date of Termination, (i) the Accrued Benefits, and (ii) any life
insurance proceeds Executive is specifically entitled to under any applicable
life insurance then in effect (if any).

(c) Disability.

(i) Except to the extent prohibited by law, the Company shall have the right to
terminate Executive’s employment if Executive becomes “disabled” or otherwise
suffers a “disability.” As used herein, Executive shall be deemed to have become
“disabled” or to have suffered a “disability” to the extent Executive is or has
been incapable of performing

 

-4-



--------------------------------------------------------------------------------

substantially all of Executive’s managerial and executive services hereunder for
one hundred twenty (120) days or more in the aggregate during any consecutive
twelve (12) months.

(ii) If Executive’s employment is terminated because of Executive’s disability
pursuant to this Section 6(c), neither the Company nor any other member of the
UTi Group shall have any further obligation or liability to Executive except
that Executive shall be entitled to receive, within thirty (30) days following
the Date of Termination, (i) the Accrued Benefits, and (ii) any benefits to
which Executive is specifically entitled under any applicable long-term
disability plan as in effect on the Date of Termination (if any).

(d) Termination Other Than for Cause, Death or Disability.

(i) The Company shall be entitled to terminate Executive’s employment at any
time for any or no reason and without Cause and other than on account of
Executive’s death or disability pursuant to this Section 6(d); provided,
however, that the Company must deliver to Executive a Notice of Termination not
less than six (6) months prior to the Date of Termination set forth therein.

(ii) If Executive’s employment is terminated pursuant to this Section 6(d),
neither the Company nor any other member of the UTi Group shall have any further
obligation or liability to Executive except that Executive shall be entitled to
(a) continue to receive Executive’s then current monthly salary and to
participate in applicable medical, dental and disability insurance plans, life
insurance plans, retirement plans and other employee welfare and benefit plans
or programs applicable to Executive in accordance with the terms and conditions
of such plans or programs through the Date of Termination, and (b) commencing
upon the Date of Termination, receive the Accrued Benefits and payments equal to
six (6) months of Executive’s then current monthly salary as set forth in
Section 5(a), subject to the condition set forth in Section 6(d)(iii) below.
Subject to Section 23 below, such payments shall be payable in six equal monthly
payments commencing within sixty (60) days after the Date of Termination.
Executive shall not be entitled to a bonus for the fiscal year during which the
Notice of Termination is given; provided, however, Executive shall be entitled
to receive any bonus earned for the previous fiscal year to the extent earned in
accordance with its terms, but which remains unpaid as of the Date of
Termination.

(iii) Executive agrees that it is a condition precedent to the Company’s
obligations to pay the payments provided for in sub-clause (b) of
Section 6(d)(ii) above that Executive execute a general release and waiver
prepared by the Company releasing and forever discharging the Company and the
other members of the UTi Group and each and all of their respective owners,
shareholders, members, predecessors, successors, assigns, agents, directors,
officers and other representatives and their employee benefit plans and their
fiduciaries and administrators, and all of their related parties from any and
all known and unknown claims, charges, complaints, liabilities, controversies,
rights, demands, costs, and expenses and containing such other terms and
conditions as the Company may reasonably determine, and that such general
release become effective and irrevocable within sixty (60) days following the
Date of Termination. Executive agrees that Executive will not assign or
transfer, or purport to assign or transfer, to any person any claim or a portion
thereof or any interest therein that Executive might have against the UTi Group.

 

-5-



--------------------------------------------------------------------------------

(e) Termination of Employment Following a Change of Control.

(i) If within twelve (12) months following a “Change of Control of UTi
Worldwide” (as defined below), (a) the Company terminates Executive’s employment
other than for Cause or Executive’s death or disability, or (b) the Company
terminates this Agreement pursuant to the second sentence of Section 2 above,
then the Company shall be obligated to pay to Executive or Executive’s estate
the payments and benefits set forth in Section 6(e)(v).

(ii) For purposes of this Agreement, a “Change of Control of UTi Worldwide”
shall be defined, and be deemed to have occurred, as set forth in Exhibit A
attached to this Agreement and incorporated herein.

(iii) In addition, if within twelve (12) months following a “Change of Control
of UTi Worldwide,” Executive has “Good Reason” (as defined below) to terminate
Executive’s employment with the Company, and Executive terminates Executive’s
employment as provided for in this Section 6(e)(iii), then the Company shall be
obligated to pay to Executive or Executive’s estate the payments and benefits
set forth in Section 6(e)(v) below. In order for Executive to be able to
terminate Executive’s employment pursuant to this Section 6(e)(iii), Executive
must deliver to the Company a Notice of Termination not more than ten
(10) business days following the conclusion of the periods set forth in
subclauses (A) and (B) of Section 6(e)(iv) below, and the Company shall have
either proceeded with the involuntary relocation under subclause (A) or failed
to take the actions necessary to cure the material adverse reduction under
subclause (B). Executive’s Notice of Termination shall set forth a Date of
Termination, which date shall be one (1) month after the date that the Notice of
Termination is delivered by Executive to the Company.

(iv) For purposes of this Agreement, Executive shall have “Good Reason” to
terminate Executive’s employment pursuant to Section 6(e)(iii) if:

(A) Without Executive’s written consent, the Company relocates Executive to a
facility or location that is outside an area within a radius of (50) miles from
the offices where Executive was based just prior to such Change of Control of
UTi Worldwide, and Executive gives the Company written notice of Executive’s
objection to such relocation within ten (10) business days of being informed in
writing of such relocation, and, following the 30-day period after it receives
such notice, the Company still proceeds with the involuntary relocation of
Executive; or

(B) Without Executive’s written consent, the Company reduces Executive’s duties
and responsibilities such that it results in a material adverse reduction in
Executive’s duties, authority or responsibilities, Executive gives the Company
written notice of Executive’s objection to such reduction within ten
(10) business days of being informed of such reduction, and the Company fails to
cure such material adverse reduction within thirty (30) days after written
notice specifying the particular acts objected to and the specific cure
requested by Executive is delivered to the Company by Executive.

For purposes of Section 6(e)(iv)(B) above, neither changes to Executive’s duties
and responsibilities that result from UTi Worldwide no longer having its
securities registered under

 

-6-



--------------------------------------------------------------------------------

the Securities Exchange Act of 1934, as amended, nor a mere change in title
shall constitute a “material adverse reduction” in Executive’s duties, authority
or responsibilities.

(v) If Executive’s employment is terminated under the provisions contained in
this Section 6(e), neither the Company nor the UTi Group shall have any further
obligation or liability to Executive except that Executive shall be entitled to
receive (a) the Accrued Benefits, (b) payments equal to twenty-four (24) months
of Executive’s then current monthly salary as set forth in Section 5(a), and
(c) a payment equal to (1) the amount of the target performance bonus
established for Executive for the fiscal year during which the Date of
Termination occurs (but only to the extent such bonus remains unpaid at the time
of Executive’s termination), multiplied by (2) 25%, if the Date of Termination
occurs during the Company’s first fiscal quarter, 50% if the Date of Termination
occurs during the Company’s second fiscal quarter, 75% if the Date of
Termination occurs during the Company’s third fiscal quarter, and 100% if the
Date of Termination during the Company’s fourth fiscal quarter, subject in each
case to the condition set forth in Section 6(e)(vi) below. Subject to Section 23
below, such payments shall be payable in twenty-four (24) equal monthly
installments commencing within sixty (60) days after the Date of Termination.

(vi) Executive agrees that it is a condition precedent to the Company’s
obligations to pay the payments provided for in sub-clauses (b) and (c) of
Section 6(e)(v) above that Executive execute a general release and waiver
prepared by the Company releasing and forever discharging the Company and the
other members of the UTi Group and each and all of their respective owners,
shareholders, members, predecessors, successors, assigns, agents, directors,
officers and other representatives and their employee benefit plans and their
fiduciaries and administrators, and all of their related parties from any and
all known and unknown claims, charges, complaints, liabilities, controversies,
rights, demands, costs, and expenses (other than the obligations of the Company
set forth in Section 6(e)(v)) and containing such other terms and conditions as
the Company may reasonably determine, and that such general release become
effective and irrevocable within sixty (60) days following the Date of
Termination. Executive agrees that Executive will not assign or transfer, or
purport to assign or transfer, to any person any claim or a portion thereof or
any interest therein that Executive might have against the UTi Group.

(f) Resignation by Executive. Executive shall be entitled to terminate
Executive’s employment and the Employment Period at any time, for any or no
reason, by delivering to the Company a Notice of Termination not less than
six (6) months prior to the Date of Termination set forth therein. During the
period from the Notice of Termination until the Date of Termination, Employee
acknowledges that Employee shall remain employed by the Company and shall
continue to be bound by all applicable employment procedures, policies,
obligations and duties.

(g) Notice of Termination. Any termination of Executive’s employment by the
Company or by Executive (other than termination pursuant to Section 6(b) above)
shall be communicated by a written Notice of Termination to the other party
hereto. For purposes of this Agreement, a “Notice of Termination” means a notice
which (i) indicates the termination provision in this Agreement relied upon, and
(ii) specifies the Date of Termination.

 

-7-



--------------------------------------------------------------------------------

(h) Date of Termination. “Date of Termination” shall mean the date of death, the
date of the determination of a disability or the employment termination date
specified in the Notice of Termination, or such other date on which the
Executive’s employment terminates, as the case may be.

7. Exclusivity of Payments. Upon termination of Executive’s employment,
Executive shall not be entitled to any payments or other benefits from the
Company, UTi Worldwide or any other member of the UTi Group, other than the
payments and benefits expressly provided in Section 6 of this Agreement.
Executive’s right to receive payments or benefits under this Agreement upon
termination of employment will cease if Executive breaches any provision of
Sections 8 or 9 below.

8. Proprietary Information.

(a) Definition. Executive hereby acknowledges that Executive possesses and may
make use of, acquire, create, develop or add to certain confidential and/or
proprietary information regarding the UTi Group and its businesses and
affiliates (whether in existence prior to, as of or after the date hereof,
collectively, “Proprietary Information”), which Proprietary Information shall
include, without limitation, all of the following materials and information
(whether or not reduced to writing and whether or not patentable or protected by
copyright): trade secrets, inventions, processes, formulae, programs, technical
data, “know-how,” procedures, manuals, confidential reports and communications,
marketing methods, product sales or cost information, new product ideas or
improvements, customer-tailored solutions and other consulting products and
processes, new packaging ideas or improvements, research and development
programs, identities or lists of suppliers, vendors or customers, financial
information and financial projections or any other confidential or proprietary
information relating to the UTi Group and/or its business. The term “Proprietary
Information” shall also include, without limitation, any confidential or
non-public information of suppliers or customers of the UTi Group obtained by
Executive in the course of Executive’s employment or association with the
Company or any other member of the UTi Group. The term “Proprietary Information”
does not include any information that (i) at the time of disclosure is generally
available to and known by the public (other than as a result of its disclosure
by Executive), (ii) becomes available to Executive on a lawful, non-confidential
basis from a person other than the UTi Group or its suppliers or customers or
its or their representatives, provided that the source of such information was
not known by Executive to be subject to an obligation of confidentiality or
otherwise disclosed such information to Executive with the reasonable
expectation that it would remain confidential.

(b) Nondisclosure. During the term of this Agreement and thereafter, Executive
will not, without the prior express written consent of the Chief Executive
Officer of UTi Worldwide, disclose or make any use of any Proprietary
Information except as may be required in the course of the performance of
Executive’s services under this Agreement.

(c) Agreement Not to Solicit Employees and Customers. To protect the Proprietary
Information and trade secrets of the UTi Group, Executive agrees, during the
term of this Agreement and for a period of one (1) year after termination of
this Agreement, not to, directly or indirectly, either on Executive’s own behalf
or on behalf of any other person or entity,

 

-8-



--------------------------------------------------------------------------------

(i) to attempt to persuade, induce or solicit or employ any person who is an
employee of the UTi Group or otherwise encourage such employee to cease or
terminate his or her employment with the UTi Group or (ii) use or otherwise
disclose any Proprietary Information in any attempt to persuade any customer of
the UTi Group to cease to do business or to reduce the amount of business which
any customer of the UTi Group has customarily done or contemplates doing with
the UTi Group or to expand its business with a competitor of the UTi Group.

(d) Reasonableness. Executive agrees that the covenants and agreements contained
in this Section 8 are reasonable and necessary to protect the Proprietary
Information of the UTi Group and that the covenants and agreements by Executive
contained in this Section 8 shall be in addition to any other agreements and
covenants Executive may have agreed to in any other employee proprietary
information, confidentiality, non-disclosure or other similar agreement and that
this Section 8 shall not be deemed to limit such other covenants and agreements,
all of which shall continue to survive the termination of this Agreement in
accordance with their respective terms. A breach of the terms and covenants of
such other covenants and agreements shall be deemed to be a breach of the
provisions of this Section 8 and this Agreement.

9. Protection of Property. All records, files, manuals, documents,
specifications, lists of customers, forms, materials, supplies, computer
programs and other materials furnished to the Executive by the UTi Group, used
on its behalf or generated or obtained during the course of the performance of
the Executive’s services hereunder, shall at all times remain the property of
the Company. Upon termination of Executive’s employment with the UTi Group, or
at any other time upon request by the Company or any other member of the UTi
Group, Executive shall immediately deliver to the UTi Group, or its authorized
representative, all such property, including all copies, remaining in
Executive’s possession or control.

10. Specific Performance. In the event of the breach by Executive of any of the
provisions of Sections 8 or 9, the Company and the other members of the UTi
Group, in addition to all other rights and remedies they may have, may apply to
any court of law or equity of competent jurisdiction for specific performance
and/or injunctive or other relief to the extent authorized by law in order to
enforce or prevent any violations of the provisions thereof and Executive waives
any requirement that the Company or any other member of the UTi Group post a
bond or other surety.

11. Arbitration. The parties hereto acknowledge that it is in their best
interests to facilitate the informal resolution of any disputes arising out of
this Agreement or otherwise by mutual cooperation and without resorting to
litigation. As a result, if either party has a legally recognized claim or
dispute arising hereunder or otherwise, including but not limited to any claim
for breach of any contract or covenant (express or implied), any dispute
regarding Executive’s termination of employment, tort claims, claims for
harassment or discrimination (including, but not limited to, race, sex,
religion, national origin, age, handicap or disability), claims for compensation
or benefits (except where a benefit plan or pension plan or insurance policy
specifies a different claims procedure) and claims for violation of public
policy or, any federal, state or other governmental law, statute, regulation or
ordinance (except for claims involving workers’ compensation benefits), and the
parties are unable to reach agreement among themselves within thirty (30) days,
then the parties agree to submit the dispute to JAMS for

 

-9-



--------------------------------------------------------------------------------

binding arbitration in accordance with its then-current employment rules and
applicable law. If the parties are unable to agree to an arbitrator, JAMS will
provide the names of seven potential arbitrators, giving each party the
opportunity to strike three names. The remaining arbitrator will serve as the
arbitration panel. The parties agree that the arbitration must be initiated
within the time period of the statute of limitations applicable to the claim(s)
if the claim(s) had been filed in Court. Arbitration may be initiated by the
aggrieved party by sending written notice of an intent to arbitrate by
registered certified mail to all parties and to JAMS. The notice must contain a
description of the dispute, the amount involved and the remedies sought. All
fees and expenses of the arbitrator will be borne by the Company. Each party
will pay for the fees and expenses of its own attorneys, experts, witnesses, and
preparation and presentation of proofs and post-hearing briefs, unless the party
prevails on a claim for which attorneys’ fees are recoverable by statute, in
which case the arbitrator may award attorneys’ fees and costs to the prevailing
party.

12. Representation by Counsel. Executive acknowledges that Executive has been
given the opportunity to consult legal counsel and seek such advice and
consultation as Executive deems appropriate or necessary.

13. Successors; UTi Group. This Agreement is personal to the Executive and is
not assignable by the Executive. This Agreement shall inure to the benefit of
and be binding upon the Company and its successors and assigns. If a particular
action is required to be taken, or a particular notice is required to be given,
by the Company, and such action or notice is in fact taken by, or such notice is
in fact given by, UTi Worldwide or another member of the UTi Group, then such
action or notice shall be deemed to have been taken or given by the Company.
Notwithstanding anything to the contrary contained in this Agreement, Executive
agrees that Executive is an employee only of the Company (or it successors or
assigns, if applicable) and not an employee of any other entity or member of the
UTi Group. It is agreed that the Company may assign Executive to another member
of the UTi Group for payroll purposes.

14. Notice. For purposes of this Agreement, notices, demands and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when personally delivered, or if sent by
overnight, commercial air courier service, on the second business day after
being delivered to the air courier service, or if mailed, on the fifth day after
being sent by first class, certified or registered mail, return receipt
requested, postage prepaid, addressed as follows:

 

  If to Executive:   At Executive’s address as indicated on the books and
records of the Company.   If to Company:   At the Company’s executive
headquarters (with a copy to UTi Worldwide Inc. at its executive headquarters).

Such communications may also be delivered to such other address as any party may
have furnished to the other in writing in accordance herewith, except that
notices of change of address shall be effective only upon receipt thereof.

15. Section 280G. To the extent that Section 280G and any related provisions of
the Internal Revenue Code of 1986, as amended (the “Code”), are applicable,
Executive’s payments

 

-10-



--------------------------------------------------------------------------------

and benefits under this Agreement and all other arrangements, plans or programs
(collectively, the “Payments”) shall not, in the aggregate, exceed the maximum
amount that may be paid to Executive without triggering golden parachute
penalties under Section 280G and related provisions of the Code, as amended, as
determined in good faith by the Company’s independent auditors. If any Payments
must be cut back to avoid triggering such penalties, they shall be cut back in
the following order (unless cutting Payments back in such order would result in
the imposition on the Executive of an additional tax under Section 409A of the
Code (or similar state or local law) and cutting the Payments back in another
order would not, in which case benefits shall instead be cut back in such other
order): First all Payments that do not constitute “nonqualified deferred
compensation” within the meaning of Section 409A of the Code (in the order
designated by the Executive). Second, all Payments that constitute “nonqualified
deferred compensation” within the meaning of Section 409A of the Code that were
granted to the Executive in the 12-month period of time preceding the applicable
change in control, in the order such benefits were granted to the Executive.
Third, all remaining Payments shall be reduced pro-rata. Executive and the
Company agree to reasonably cooperate with each other in connection with any
administrative or judicial proceedings concerning the existence or amount of
golden parachute penalties on payments or benefits Executive receives.

16. Resignation from Positions. Upon Executive’s cessation of employment with
the Company for any reason, Executive agrees that Executive shall be deemed to
have resigned as an officer and as a director from every entity and company of
the UTi Group on which Executive is then serving as an officer or director, and
any other entity or company on which Executive is then serving as a director or
officer at the request of the Company or any other member of the UTi Group, in
each case effective as of the Date of Termination. In addition, if (a) Executive
gives the Company notice that either Executive desires to terminate this
Agreement pursuant to Section 2 above or that Executive desires to terminate
Executive’s employment pursuant to Section 6(f) above, or (b) the Company gives
notice to Executive that the Company desires to terminate this Agreement
pursuant to Section 2 above or that the Company desires to terminate Executive’s
employment pursuant to Section 6(d) above, then in each case Executive agrees
that at the request of either the Company or UTi Worldwide that Executive shall
promptly resign, as requested by either the Company or UTi Worldwide, as an
officer or director from every entity and company of the UTi Group on which
Executive is then serving as an officer or director, and any other entity or
company on which Executive is then serving as a director or officer at the
request of the Company or UTi Worldwide. Executive hereby grants the corporate
secretary of UTi Worldwide an irrevocable power of attorney to execute on behalf
of Executive all such resignations and documents and instruments and take all
such other actions as reasonably necessary to carry out the intention of this
Section.

17. Entire Agreement. This Agreement, together with the documents referenced
herein, contains the entire agreement of the parties hereto with respect to the
subject matter hereof and supersedes any and all other offer letters, agreements
and understandings, either oral or in writing, between the parties hereto with
respect to the employment of Executive by the Company. Each party to this
Agreement acknowledges that no representations, inducements, promises or
agreements, written, oral or otherwise, have been made by any party, or anyone
acting on behalf of any party, which are not embodied herein, and that no other
agreement, statement or promise not contained in this Agreement shall be valid
or binding.

 

-11-



--------------------------------------------------------------------------------

18. Amendment; Waiver; Governing Law. No provisions of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in a writing signed by Executive and by such officer of the Company as
may be specifically designated by UTi Worldwide. No waiver by either party
hereto at any time of any breach by the other party hereto of, or compliance
with, any condition or provision of this Agreement to be performed by such other
party shall be deemed a waiver of similar or dissimilar provisions or conditions
at the same or at any prior or subsequent time. The validity, interpretation,
construction and performance of this Agreement shall be governed by the laws of
California or if Executive is not employed in California, the jurisdiction where
Executive is employed by the Company.

19. Validity. The invalidity or unenforceability of any provision or provisions
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.

20. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which together will
constitute one and the same instrument.

21. Survivability. The provisions in Sections 8, 9, 10, 11, 12, 14, 15, 16, 17,
18, 19 and 21 of this Agreement shall survive any termination of this Agreement.

22. Withholding of Taxes; Tax Reporting. The Company may withhold from any
amounts payable under this Agreement all such taxes, and may file with
appropriate governmental authorities all such information, returns or other
reports with respect to the tax consequences of any amounts payable under this
Agreement, as may, in its reasonable judgment, be required by law.

23. Section 409A Compliance. Executive is solely responsible and liable for the
satisfaction of any federal, state, province or local taxes that may arise with
respect to this Agreement (including any taxes arising under Section 409A of the
Code, except to the extent otherwise specifically provided in a written
agreement with the Company). Neither the Company nor any of its employees,
officers, directors, or service providers shall have any obligation whatsoever
to pay such taxes, to prevent Executive from incurring them, or to mitigate or
protect Executive from any such tax liabilities. To the extent applicable, it is
intended that this Agreement comply with the provisions of Section 409A of the
Code. This Agreement will be administered and interpreted in a manner consistent
with this intent, and any provision that would cause this Agreement to fail to
satisfy Section 409A of the Code will have no force and effect until amended to
comply therewith (which amendment may be retroactive to the extent permitted by
Section 409A of the Code). Notwithstanding anything contained herein to the
contrary, to the extent Executive is entitled to any payments under this
Agreement that constitute “nonqualified deferred compensation” within the
meaning of Section 409A of the Code on account of Executive’s termination of
employment, such amounts shall not be paid until Executive has incurred a
“separation from service” from Employer within the meaning of Section 409A of
the Code. If, at the time of Executive’s termination of employment under this
Agreement, Executive is a “specified employee” within the meaning of
Section 409A of the Code, any payments that constitute “nonqualified deferred
compensation” within the meaning of

 

-12-



--------------------------------------------------------------------------------

Section 409A of the Code on account of Executive’s “separation from service”
within the meaning of Section 409A of the Code (including any amounts payable
pursuant to the preceding sentence) will not be paid until after the end of the
sixth calendar month beginning after Executive’s “separation from service”
within the meaning of Section 409A of the Code (the “409A Suspension Period”).
Within 14 calendar days after the end of the 409A Suspension Period, Executive
shall be paid a lump sum payment in cash equal to any payments delayed because
of the preceding sentence, together with interest on them for the period of
delay at a rate not less than the average prime interest rate published in the
Wall Street Journal on any day chosen by the Company during that period.
Thereafter, Executive shall receive any remaining benefits as if there had not
been an earlier delay. In addition, for purposes of this Agreement, each amount
to be paid or benefit to be provided to Executive pursuant to this Agreement
shall be construed as a separate identified payment for purposes of Section 409A
of the Code.

24. Effectiveness of Agreement. For purposes of this Agreement, the term
“Effective Date” shall mean the date Executive commences working full-time for
the Company at the principal executive offices of the Company, which date is
expected to be on or about October 1, 2012, and which date shall not be later
than October 15, 2012. As a condition precedent to the effectiveness of this
Agreement, Executive must commence working full-time for the Company on or prior
to the deadline provided in the previous sentence and if the Effective Date does
not occur on or prior to such deadline, this Agreement shall be null and void
and the UTi Group shall have no obligations hereunder or otherwise to Executive.
Executive’s employment with the Company is conditioned upon satisfactory proof
of Executive’s identity and legal ability to work in the United States in
accordance with the Immigration Reform and Control Act of 1986 and Executive
completing and signing the Company’s standard Non-Disclosure, Non Solicitation
Agreement and other standard “new hire” documentation. Executive represents to,
and agrees with, the UTi Group that (a) neither Executive’s commencement of
employment under this Agreement nor the performance of Executive’s duties under
this Agreement conflicts or will conflict with any contractual or legal
commitment on Executive’s part to any third party, nor does it or will it
violate or interfere with any rights of any third party and (b) Executive will
submit Executive’s written resignation to Executive’s current employer within
one business day after the date of this Agreement.

[Signature page follows]

 

-13-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth in the first paragraph.

 

“Company”   UTi, Services, Inc.,   a California corporation   By:  

/s/ Lance E. D’Amico

  Name:   Lance E. D’Amico   Title:  

Senior Vice President, Chief Legal

Officer and Secretary

“Executive”  

Richard G. Rodick

GUARANTEE

In order to induce Executive to enter into the foregoing Employment Agreement,
UTi Worldwide Inc. hereby unconditionally and irrevocably guarantees to
Executive and Executive’s estate and legal representatives that it will cause
the Company named in the Employment Agreement to perform each and all of its
obligations under the Employment Agreement in accordance with the terms thereof.
This guarantee of performance is a principal obligation of the undersigned and
shall continue in full force and effect notwithstanding any amendments or
modifications to the Employment Agreement.

 

    UTi Worldwide Inc.,   a BVI corporation   By:  

/s/ Lance E. D’Amico

  Name:   Lance E. D’Amico   Title:  

Senior Vice President, Chief Legal

Officer and Secretary

 

-14-



--------------------------------------------------------------------------------

EXHIBIT A TO EMPLOYMENT AGREEMENT

For purposes of the attached Employment Agreement, a “Change of Control of UTi
Worldwide” shall be deemed to have occurred if:

(i) a sale, transfer, or other disposition of all or substantially all of the
assets and properties of UTi Worldwide is closed or consummated;

(ii) any “person,” “entity” or “group” (within the meaning of
Section 13(d)(3) and 14(d)(2)) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), other than UTi Worldwide or any majority owned
subsidiary of UTi Worldwide, becomes the “beneficial owner” (as defined in Rule
13d-3 under the Exchange Act), directly or indirectly, of securities of UTi
Worldwide representing fifty percent (50%) or more of the combined voting power
of UTi Worldwide’s then outstanding securities that have the right to vote in
the election of directors generally; provided, however, that the following shall
not constitute a “Change of Control of UTi Worldwide” for purposes of this
subclause (ii):

(a) any acquisition directly from UTi Worldwide (excluding any acquisition
resulting from the exercise of a conversion or exchange privilege in respect of
outstanding convertible or exchangeable securities); or

(b) any acquisition by an employee benefit plan (or related trust) sponsored or
maintained by UTi Worldwide or any entity controlled by UTi Worldwide;

(iii) during any period of two consecutive years during the term of this
Employment Agreement, individuals who at the beginning of such period constitute
the Board of Directors of UTi Worldwide cease for any reason to constitute at
least a majority thereof, unless the election of each director who was not a
director at the beginning of such period has been approved in advance by
directors representing at least two-thirds of the directors then in office who
were directors at the beginning of the period; or

(iv) UTi Worldwide is dissolved or liquidated or a merger, reorganization, or
consolidation involving UTi Worldwide is closed or consummated, other than a
merger, reorganization, or consolidation in which holders of the combined voting
power of UTi Worldwide’s then outstanding securities that have the right to vote
in the election of directors generally immediately prior to such transaction
own, either directly or indirectly, fifty percent (50%) or more of the combined
voting power of the securities entitled to vote in the election of directors
generally of the merged, reorganized or consolidated entity (or its parent
company) immediately following such transaction.